COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-01054-CR
Style:                              Jimmy R. Williams
                                    v. The State of Texas
Date motion filed*:                 March 25, 2014
Type of motion:                     Extension of time to file Anders response
Party filing motion:                Pro se
Document to be filed:               Anders response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 March 28, 2014
         Number of previous extensions granted:             0                Current Due date: March 28, 2014
         Date Requested:                                    N/A

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant previously filed a motion for extension of time to file his Anders response on March 21, 2014.
          The Court granted appellant’s motion and ordered appellant’s Anders response to be filed by April 28,
          2014. Appellant has filed a second motion for extension requesting the same relief. Appellant’s motion for
          extension filed March 25, 2014 is dismissed as moot. Appellant’s Anders response is due April 28, 2014.



Judge's signature:       /s/ Laura C. Higley
                         

Panel consists of        ____________________________________________

Date: April 1, 2014




November 7, 2008 Revision